Name: 95/529/EC: Commission Decision of 28 November 1995 modifying for the second time Decision No 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  European Union law;  Europe;  plant product;  agricultural policy
 Date Published: 1995-12-15

 Avis juridique important|31995D052995/529/EC: Commission Decision of 28 November 1995 modifying for the second time Decision No 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic) Official Journal L 302 , 15/12/1995 P. 0033 - 0034COMMISSION DECISION of 28 November 1995 modifying for the second time Decision No 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic) (95/529/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Act concerning the conditions of accession of Austria, Finland and Sweden, and in particular Article 138 thereof,Whereas on 26 October 1994 Finland notified the Commission pursuant to Article 143 of the abovementioned Act, the Finnish programme for the implementation of its Article 138, 139 and 140 aids for a number of products and activities for the period 1995 to 1999 inclusive;Whereas parts of this programme, as modified by letter dated 16 December 1994 were approved by Commission Decision No 95/33/EC (1); whereas that Decision was modified by Commission Decision No 95/330/EC (2);Whereas on 13 September 1995 Finland notified the Commission pursuant to Article 143 of the abovementioned Act a request for Commission authorization to modify that programme to include certain fruits and fungi, not included in Decision No 95/33/EC; whereas that Decision in its Article (3) (3) refers to possible further decisions for products not covered by it; whereas the request for aid for certain fruits and fungi is in accordance with the provisions of the Act of Accession and in particular Article 138 thereof; whereas the form of aid, though in relation to quantities produced, can, as already provided for other products, be authorized given that it is only applied for one year,HAS ADOPTED THIS DECISION:Article 1 The following is added to the section 'Production-related aid - All regions` in Annex I of Commission Decision 95/33/EC:>TABLE>Article 2 This Decision is addressed to the Republic of Finland.Done at Brussels, 28 November 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 43, 25. 2. 1995, p. 56.(2) OJ No L 191, 12. 8. 1995, p. 37.